Per Curiam.

This appeal was taken from a decision of the Board of Tax Appeals affirming the Tax Commissioner’s assessment of appellant’s 1972 corporate franchise tax liability. Subsequent to oral argument in the case, this court rendered its decision in Lakengren v. Kosydar (1975), 44 Ohio St. 2d 199, 339 N. E. 2d 814, and requested counsel to submit supplemental briefs on the issue of the retro-activity,of certain provisions of R. C. Chapter 5733, as that issue might affect the appellant herein and as interpreted by this court in Lakengren.
From the facts in the instant case and the supplemental briefs filed by the parties, this court holds that the principle announced in Lakengren applies herein. Appellant is entitled to the refund applied for, the other issues presented are moot, and the decision of the board is therefore reversed.

Decision reversed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.